982 F.2d 289
Ralph P. FORBES, and the People, Appellant,v.ARKANSAS EDUCATIONAL TELEVISION COMMUNICATION NETWORKFOUNDATION, and its Board of Directors in their officialcapacities;  Arkansas Education Telecommunications, and itsmembers and officers;  Susan J. Howarth, in her officialcapacity as Executive Director;  Victor Fleming, in hisofficial capacity as Chairman;  G.E. Campbell, in hisofficial capacity as Vice-Chairman;  Dr. Caroline Whitson,in her official capacity as Secretary;  Diane Blair, in herofficial capacity as Commissioner;  S. McAdams, in hisofficial capacity as Commissioner;  James Ross, in hisofficial capacity as Commissioner;  Jerry McIntosh, in hisofficial capacity as Commissioner;  Lillian Springer, in herofficial capacity as Commissioner;  Amy L. Oliver, in herofficial capacity as Production Manager;  Bill Clinton, inhis official capacity as Governor of the State of Arkansas;and John Does, Appellees.
No. 92-3374.
United States Court of Appeals,Eighth Circuit.
Dec. 22, 1992.

Ralph P. Forbes, and the People, pro se.
Thomas S. Gay, Sr. Asst. Atty. Gen., Little Rock, AR, for appellees.
Before RICHARD S. ARNOLD, Chief Judge, McMILLIAN and JOHN R. GIBSON, Circuit Judges.
PER CURIAM.


1
This case is before us on petition for rehearing.   This appeal, which involves only the question of preliminary injunctive relief, has become moot.   The debate in question has been held, and it is no longer possible for the grant or denial of preliminary injunctive relief with respect to it to have any meaning.


2
Accordingly, the appeal is dismissed as moot.   This cause is remanded to the District Court with instructions to vacate its order, denying preliminary injunctive relief on the merits, and to enter a new order, denying the motion for preliminary injunction as moot.


3
The underlying case is not moot.   The complaint contains a prayer for money damages.   The District Court should proceed to determine the case and enter final judgment, following which any party aggrieved is at liberty to file a new notice of appeal.   See McFarlin v. Newport Special School District, 980 F.2d 1208 (8th Cir.1992).


4
The petition for rehearing is denied as moot.   A separate order will be entered on the suggestion for rehearing en banc.


5
It is so ordered.


6
ORDER DENYING SUGGESTION FOR REHEARING EN BANC.


7
The suggestion for rehearing en banc is denied as moot.